 

Exhibit 10.5

 

STOCK PURCHASE OPTION AGREEMENT

 

STOCK PURCHASE OPTION AGREEMENT dated as of August 31, 2018 by and between
FOMALHAUT LIMITED  [tv506832_ex10-5img1.jpg], a company organized under the laws
of the British Virgin Islands (“SSS”) and SEVEN STARS CLOUD GROUP, INC., a
Nevada corporation (“SSC”),

 

WHEREAS, until the date hereof, SSS was the record and beneficial owner of an
aggregate of 6,482,515 shares of Class B Non-Voting Common Stock, par value
$0.001 per share (the “Class B Shares”) of Grapevine Logic, Inc., a Delaware
corporation (the “Company”).

 

WHEREAS, on even date herewith, the Company redeemed the Class B shares from
SSS.

 

WHEREAS, on even date herewith, the Company issued SSS a right (the “Right”) to
acquire 6,482,515 shares of Class A common stock, $.001 par value per share (the
“Company Shares”) following the effectiveness of the merger between GLI
Acquisition Corp., a Delaware corporation (“GLI”), a wholly-owned subsidiary of
SSC, and the Company, pursuant to which SSC shall become a shareholder of the
Company and GLI shall cease to exist (the “Merger”).

 

WHEREAS, SSS is a shareholder of SSC.

 

WHEREAS, SSC desires to grant to SSS, and SSS desires to obtain from SSC, an
option to sell the Company Shares or the Right to SSC, upon the conditions set
forth herein.

 

NOW THEREFORE, for the consideration set forth herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.            Option.

 

(a)           SSC hereby grants to SSS, and SSS hereby acquires from SSC, the
option (the “Option) to sell to SSC, at the Exercise Price either:

 

(i)          if SSS has exercised the Right prior to the exercise of the Option,
all but not less than all of the Company Shares; or

 

(ii)         if SSS has not exercised the Right prior to the exercise of the
Option, the entire Right, but not less than the entire Right.

 

(b)          The Option shall be exercisable during the period commencing on the
date following the date upon which the Merger is effective (the “Exercise Period
Commencement Date”), and expiring at 5:00 p.m. New York time on the third
anniversary of the Exercise Period Commencement Date (the “Exercise Period”).
SSC agrees with SSS that the Option is granted and all the rights hereunder
shall be held subject to, all of the conditions, limitations and provisions set
forth herein.

 

 

 

 

2.            Exercise Price.

 

(a)          The aggregate exercise price for the Option is the fair market
value of the Company Shares as of the close of business on the date preceding
the date upon which the Option is exercised (the “Exercise Price”).

 

(b)          Upon valid exercise of the Option, the Exercise Price shall be paid
by SSC to SSS as follows:

 

(i)          Cash Consideration. One-third (1/3) of the Exercise Price shall be
paid in cash, by check or by wire transfer (the “Cash Consideration”).

 

(ii)         Common Stock Consideration. The remaining two-thirds (2/3) of the
Exercise Price shall be paid in the form of shares of common stock of SSC,
$.0001 par value per share (the “SSC Shares”), valued at the closing trading
price on the date preceding the date upon which the Option is exercised (the
“Common Stock Consideration”).

 

3.            Exercise of Option. The Option may be exercised by SSS at any time
during the Exercise Period, upon its presentation and surrender to SSC, at SSC’s
then current principle office address with the Option Exercise Form attached
hereto duly executed. Upon the exercise of the Option, SSS shall sell to SSC,
and SSC shall purchase from SSS, the Company Shares for the Exercise Price. The
Exercise Price shall be paid within ten (10) days following the exercise.
Payment of the Cash Consideration shall be payable in United States Dollars and
the Common Stock Consideration shall be payable by the delivery of stock
certificates for the number of shares representing the Common Stock
Consideration.

 

4.            Investment Representations. In connection with the granting of the
Option by SSC, and the acquisition of the Option by SSS, and the issuance of the
SSC Shares upon exercise of the Option, SSS does hereby represent and warrant to
SSC as follows:

 

(a)           Acquisition for Account. SSS represents and warrants that (i) any
SSC Shares that may be acquired by exercising the Option are being acquired for
its own account, for investment purposes and not with a view to any distribution
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”); (ii) the Option is not assignable by SSS; and (iii) SSS will not sell,
assign, mortgage, pledge, hypothecate, transfer or otherwise dispose of any of
any SSC Shares acquired in connection with the Option unless (A) a registration
statement under the Securities Act with respect thereto is in effect and the
prospectus included therein meets the requirements of Section 10 of the
Securities Act or (B) SSC has received a written opinion of its counsel that,
after an investigation of the relevant facts, such counsel is of the opinion
that such proposed sale, assignment, mortgage, pledge, hypothecation, transfer
or disposition does not require registration under the Securities Act or any
state securities law.

 

 2 

 

 

(b)           Investor Status. SSS represents and warrants further that (i) it
is an “accredited investor,” as such term is defined in Rule 501(a) promulgated
under the Securities Act, and, either alone or with its purchaser
representative, has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the acquisition
of the Option and the SSC Shares; (ii) it is able to bear the economic risks of
an investment in the Option and the SSC Shares, including, without limitation,
the risk of the loss of part or all of its investment and the inability to sell
or transfer the Option; (iii) it has adequate financial means of providing for
current needs and contingencies and has no need for liquidity in its investment
in the SSC Shares; and (iv) it does not have an overall commitment to
investments which are not readily marketable that is excessive in proportion to
net worth and an investment in the Option and the SSC Shares will not cause such
overall commitment to become excessive.

 

5.            Legend. Subject to the terms hereof, upon exercise of this Option
and the purchase of the SSC Shares, all certificates representing such SSC
Shares shall bear on the face or reverse thereof substantially the following
legend:

 

“The Shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, and may not be sold, offered for sale,
assigned, transferred or otherwise disposed of unless registered pursuant to the
provisions of that Act or such disposition is otherwise in compliance with an
available exemption from such registration.”

 

6.           Adjustments.

 

6.1          Adjustments for Stock Dividends; Combinations, Etc. In case the
Company shall do any of the following (an “Event”):

 

(a)         declare a dividend or other distribution on its common stock payable
in common stock of the Company,

 

(b)         subdivide the outstanding common stock pursuant to a

stock split or otherwise,

 

(c)         combine the outstanding common stock into a smaller number of shares
pursuant to a reverse split or otherwise, or

 

(d)         reclassify or otherwise change its common stock, then the Exercise
Price in effect at the time of the record date for such dividend or other
distribution or of the effective date of such subdivision, combination,
reclassification or other change shall be changed to a price determined by
dividing (i) the product of the number of shares outstanding immediately prior
to such Event, multiplied by the Exercise Price in effect immediately prior to
such Event by (ii) the number of shares outstanding immediately after such
Event. Each such adjustment of the Exercise Price shall be calculated to the
nearest cent. No such adjustment shall be made in an amount less than one cent
($.01), but any such amount shall be carried forward and shall be given effect
in connection with the next subsequent adjustment. Such adjustment shall be made
successively whenever any Event listed above shall occur.

 

 3 

 

 

6.2           Adjustment of Exercise Price. Whenever the Exercise Price is
adjusted as set forth in Section 6.1, the number of Company Shares specified in
the Option which SSC will purchase shall be adjusted, to the nearest full share,
by multiplying such number of Company Shares immediately prior to such
adjustment by a fraction, of which the numerator shall be the Exercise Price
immediately prior to such adjustment and the denominator shall be the Exercise
Price immediately thereafter.

 

6.3           Adjustment for Reorganization, Consolidation or Merger. In case of
any reorganization of the Company (or any other corporation, the securities of
which are at the time receivable on the exercise of this Option) after the date
hereof or in case after such date the Company (or any such other corporation)
shall consolidate with or merge with or into another corporation or entity,
then, and in each such case, upon the exercise of the Option as provided in
Section 3 at any time after the consummation of such reorganization,
consolidation or merger, SSC shall be entitled to receive, in lieu of the
securities and property receivable upon the exercise of this Option prior to
such consummation, the securities or property to which SSC would have been
entitled upon such consummation if the Option had been exercised immediately
prior thereto, all subject to further adjustment as provided in Section 6.1; in
each such case, the terms of this Option shall be applicable to the securities
or property receivable upon the exercise of this Option after such consummation.

 

7.           Transfer of Option. This Option may not be sold, assigned,
transferred or otherwise disposed of.

 

8.            Lost, Stolen or Destroyed Option. In the event that SSS notifies
SSC that this Option has been lost, stolen or destroyed and provides a letter,
in form satisfactory to SSC, to the effect that it will indemnify SSC from any
loss incurred by it in connection therewith, SSC shall accept such letter in
lieu of the surrender of this Option as required by Section 3 hereof.

 

9.           Applicable Law. This Option is issued under, and shall for all
purposes be governed by and construed in accordance with, the laws of the State
of New York, excluding choice of law principles thereof.

 

[Rest of page intentionally left blank. Signature pages follow.]

 

 4 

 

 

IN WITNESS WHEREOF, the Company has caused this Option to be signed on its
behalf, in its corporate name, by its duly authorized officer, all as of the day
and year first above written.

 

  By: /s/ Grant Deken   Name:  Grant Deken   Title:  President

 

 5 

 

 

IN WITNESS WHEREOF, each of SSS and SSC have caused this Option to be signed on
its behalf, in its corporate name, by its duly authorized officer, all as of the
day and year first above written.

 

  SEVEN STARS CLOUD GROUP, INC.       By: /s/ Robert Benya   Name: Robert Benya
  Title: President         FOMALHAUT LIMITED    [tv506832_ex10-5img2.jpg]      
  DocuSigned by:   By:  [tv506832_ex10-5img3.jpg]   Name: F4D335503751437..  
Title:  

 

 6 

 

 

OPTION EXERCISE FORM

 

Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to such terms in that certain Stock Purchase Option Agreement by and
between Seven Stars Cloud Group, Inc. (“SSC”) and Fomalhaut Limited
[tv506832_ex10-5img4.jpg] (“SSS”), dated August 29, 2018, to which this Option
Exercise form relates (the “Option Agreement”).

 

The undersigned hereby irrevocably elects to exercise the within Option dated
August 29, 2018 to the extent of (check the box and complete as applicable):

 

¨ 1. To sell the Company Shares to SSC

 

¨ 2. To sell the Right to purchase the Company Shares to SSC

 

In connection with the acquisition of the SSC Shares by SSS, and the sale of
such SSC Shares by SSC to SSS pursuant to the Option, SSS makes the
representations and warranties to SSC set forth in Section 4 of the Option
Agreement as of the date of exercise of the Option.

 

[Rest of page intentionally left blank. Signature page follows]

 1 

 

 

  FOMALHAUT LIMITED [tv506832_ex10-5img5.jpg]       By:     Name:     Title:
                     Address           Tax Identification Number           Date

 

 2 

 

